UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50970 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) United States 42-1597948 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 40 Main Street, Putnam, Connecticut06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYES x NO As of February 1, 2010, there were 6,529,209 shares of the registrant’s common stock outstanding. PSB Holdings, Inc. Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at December 31, 2009 (Unaudited) and June 30, 2009 (Audited) 1 Condensed Consolidated Statements of Income (Loss) for the Three and Six Months EndedDecember 31, 2009 and 2008 (Unaudited) 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Six Months EndedDecember 31, 2009 and 2008 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months EndedDecember 31, 2009 and 2008 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 Item 4T. Controls and Procedures 35 Part II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 37 Part I.FINANCIAL INFORMATION Item 1.Financial Statements PSB Holdings, Inc.
